DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 9 and 19 – 20, drawn to a knot pusher device, classified in A61B 2017/0474.
II. Claims 10 – 18, drawn to a method of suturing incisions, classified in A61B 2017/00663.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another process that does not require threading a suture thread, crossing the first and second suture legs, and wrapping the first suture leg around the second suture leg and pulling upwards on one of the first suture legs.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1 – 8, directed to a knot pusher with a coupling member
Species B: Figs. 9A – 9B, directed a knot pusher without a coupling member

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); Text searching for species I would be different and would require terms such as “gripping”, “grasping”, or “retaining”, whereas species II would not require such terms
(c) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Michael Cartona on 6/11/2020 a provisional election was made without traverse to prosecute the invention of group I and species A, claims 1 – 9 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 – 18 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “gripping members configured to releasably retain the knot pusher” in claim 4.
In regards to claim 4, the limitation “gripping members configured to releasably retain the knot pusher” invokes 112(f) because the term “members” is a generic placeholder which is modified by functional language “gripping” and “configured to releasably retain the knot pusher” and is not further modified by sufficient structure. For the purpose of examination, this element will be interpreted to be “resilient or deformable arms” as referenced to in [0038] of the present specification.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogasaka et al (US 5643293 A), herein referenced to as “Kogasaka”.
In regards to claim 1, Kogasaka discloses: A knot pusher device 201 (see Figs. 49 – 50, col. 28, ll 34 – 46) for surgical port closure, comprising: a head portion 202 and distal portion of 203 (see Figs. 49 – 50, col. 28, ll 34 – 46) having at least one suture guide inlet (see annotated Fig. 50 below) and at least one suture retainer  211 (see Figs. 49 – 50, col. 28, ll 34 – 46), the head portion 202 and distal portion of 203 being configured to contact a suture knot 207L (see Figs. 49 – 50, col. 28, ll 34 – 46) inside an incision to close a portion of a surgical port made by the incision (see col. 30, ll 13 – 26, for a cut); and a coupling member 210 (see Figs. 49 – 50, col. 28, ll 34 – 46) operatively connected to the head portion 202 and distal portion of 203 (see Fig. 50), the coupling member 210 enabling releasable connection of the knot pusher device 201 to a suturing device 232 (see Fig. 53, col. 29, ll 53 – 67).

    PNG
    media_image1.png
    568
    858
    media_image1.png
    Greyscale

The language, "the head portion being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kogasaka meets the structural limitations of the claim, and the device is capable of contacting a suture knot inside an incision by pushing the knot into the incision and tightening the knot to close a portion of the surgical port made by the incision. 
In regards to claim 2, Kogasaka discloses: The knot pusher device of claim 1, see 102 rejection above. Kogasaka further discloses: further comprising: a body portion center of 203 between 204 and 210 (see Fig. 50, col. 28, ll 34 – 46) connected to the head portion 202 and distal portion of 203; wherein the body portion center of 203 between 204 and 210 is intermediate the head portion 202 and distal portion of 203 and the coupling member 210 (203 is between 202 and 210 as seen in Fig. 50).
210 defines a hollow passageway 208 (see Figs. 50 and 53, col. 28, ll 34 – 46) configure to receive the suturing device 232 therein.
In regards to claim 4, Kogasaka discloses: The knot pusher device of claim 3, see 102 rejection above. Kogasaka further discloses: wherein: the coupling member 210 includes a longitudinal slot one of 209 (see Fig. 50, col. 28, ll 34 – 46) providing access to the hollow passageway 208 and a plurality of resilient gripping members 210a (see Fig. 50, col. 28, ll 34 – 36, these met the 112(f) interpretation of deformable arms as they expand and latch onto 232) configured to releasably retain the knot pusher device 201 on the suturing device 232 (see Fig. 53-54).
In regards to claim 5, Kogasaka discloses: The knot pusher device of claim 4, see 102 rejection above. Kogasaka further discloses: wherein: a first resilient gripping member (see annotated Fig. 50 below) of the plurality of gripping members 210a is located on one side of the longitudinal slot one of 209 (see annotated Fig. 50 below); and a second resilient gripping member (see annotated Fig. 50 below) of the plurality of gripping members 210a is located on an opposing side of the longitudinal slot one of 209 (see annotated Fig. 50 below).

    PNG
    media_image2.png
    562
    804
    media_image2.png
    Greyscale

In regards to claim 6, Kogasaka discloses: The knot pusher device of claim 4, see 102 rejection above. Kogasaka further discloses: wherein: the plurality of resilient gripping members 210a include an upper pair of gripping members (see annotated Fig. 50 below) and a lower pair of gripping members (see annotated Fig. 50 below, this pair of gripping members is below the upper pair) spaced from the upper pair of gripping members (see annotated Fig. 50 below, these pairs of gripping members are spaced with the hollow passageway in between).

    PNG
    media_image3.png
    590
    851
    media_image3.png
    Greyscale

In regards to claim 7, Kogasaka discloses: The knot pusher device of claim 1, see 102 rejection above. Kogasaka further discloses: further comprising: the head portion 202 and distal portion of 203 includes an atraumatic, curved peripheral surface (the distal surface of 202, is atraumatic as it is rounded and curved on its peripheries).
In regards to claim 9, Kogasaka discloses: The knot pusher device of claim 1, see 102 rejection above. Kogasaka further discloses: further comprising: at least one suture direction holder (see annotated Fig. 49 below). 

    PNG
    media_image4.png
    650
    816
    media_image4.png
    Greyscale

In regards to claim 19, Kogasaka discloses: A knot pusher device 201 (see Figs. 49 – 50, col. 28, ll 34 – 46) for surgical port closure, comprising: an elongate shaft proximal portion of 203 that is proximal of 204 (see Fig. 50, col. 28, ll 34 – 46); and a head portion  202 and distal portion of 203 (see Figs. 49 – 50, col. 28, ll 34 – 46) connected to the elongate shaft proximal portion of 203 that is proximal of 204, the head portion 202 and distal portion of 203 having at least one suture guide inlet (see annotated Fig. 50 below claim 1) and at least one suture retainer 211 (see Figs. 49 – 50, col. 28, ll 34 – 46), the head portion 202 and distal portion of 203 being configured to contact a suture knot 207L (see Figs. 49 – 50, col. 28, ll 34 – 46) inside an incision to close a portion of a surgical port made by the incision (see col. 30, ll 13 – 26).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kogasaka in view of Keating et al (US 20140066953 A1), herein referenced to as “Keating”.
In regards to claim 8, Kogasaka discloses: The knot pusher device of claim 1, see 102 rejection above. Kogasaka further discloses: further comprising; an exterior surface (see Figs. 49 – 50, the surface of 203) of the knot pusher device 201. Kogasaka does not explicitly disclose: an array of gripping ribs on the exterior surface.
However, Keating in a similar field of invention teaches a laparoscopic suturing needle device (see Figs. 4A – 4D), with an exterior surface 440 (see Figs. 4A – 4D). Keating further teaches: an array of gripping ribs 420 (see Figs. 4A – 4D, [0065]) on the exterior surface 440. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kogasaka to incorporate the teachings of Keating and have an array of gripping ribs on the exterior surface of the knot pusher device. Motivation for such can be found in Keating as these gripping ribs assists the surgeon in manipulation of the device during use (see [0065]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771